Exhibit 32.1 CERTIFICATIONS PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. SECTION 1350) In connection with the annual report of Global Quest, Inc. (the "Company") on Form 10-K for the period ending April 30, 2016, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I Shim Kyoung Hwa, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Dated: July 29, 2016 /s.Shim Kyoung Hwa Chief Executive Officer
